                                                                                                                            Case 3:19-cv-08367-RS Document 48 Filed 01/06/21 Page 1 of 2



                                                                                                                    1    NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                         noah.blechman@mcnamaralaw.com
                                                                                                                    2    RANDOLPH S. HOM (State Bar No. 152833)
                                                                                                                         randolph.hom@mcnamaralaw.com
                                                                                                                    3    MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                         BORGES & AMBACHER LLP
                                                                                                                    4    3480 Buskirk Avenue, Suite 250
                                                                                                                         Pleasant Hill, CA 94523
                                                                                                                    5    Telephone: (925) 939-5330
                                                                                                                         Facsimile: (925) 939-0203
                                                                                                                    6
                                                                                                                         Attorneys for Defendant
                                                                                                                    7    County of Alameda
                                                                                                                    8                                   UNITED STATES DISTRICT COURT
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9                                  NORTHERN DISTRICT OF CALIFORNIA
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10

                                                                                                                   11
                                                                                                                         JOSE JAIME, an individual, GABRIELA                Case No. C19-08367 RS
                                                                                                                   12    COVARRUBIAS, individually and as co-
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                         successor-in-interest to Decedent                  STIPULATION AND ORDER
                                                                           ATTORNEYS AT LAW




                                                                                                                   13    CHRISTIAN MADRIGAL,                                DISMISSING ENTIRE ACTION, WITH
                                                                                                                                                                            PREJUDICE
                                                                                                                   14                    Plaintiffs,
                                                                                                                   15            vs.
                                                                                                                   16    COUNTY OF ALAMEDA, a municipal
                                                                                                                         corporation; CRAIG CEDERGREN, in his
                                                                                                                   17    individual and official capacity as a law
                                                                                                                         enforcement officer for the Alameda
                                                                                                                   18    County Sheriff’s Dept.; JOSE
                                                                                                                         MADRIGAL, as co-successor-in-interest to
                                                                                                                   19    Dec. MADRIGAL; and DOES 1-50,
                                                                                                                         inclusive,,
                                                                                                                   20
                                                                                                                                         Defendants.
                                                                                                                   21

                                                                                                                   22           The relevant parties, by and through their respective attorneys of record, hereby stipulate

                                                                                                                   23   and jointly request an Order from the Court to a dismissal of the Plaintiffs Complaint (ECF 1), the

                                                                                                                   24   entire action, against all Defendants, with prejudice. Each party agrees to bear its own fees and

                                                                                                                   25   costs as to this dismissal.

                                                                                                                   26           The parties attest that concurrence in the filing of these documents has been obtained from

                                                                                                                   27   each of the other Signatories, which shall serve in lieu of their signatures on the document.

                                                                                                                   28
                                                                                                                         STIPULATION AND ORDER
                                                                                                                         DISMISSING ENTIRE ACTION, WITH
                                                                                                                         PREJUDICE - C19-08367 RS
                                                                                                                           Case 3:19-cv-08367-RS Document 48 Filed 01/06/21 Page 2 of 2



                                                                                                                    1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                                                    2   Dated: January 6, 2021                         POINTER & BUELNA, LLP
                                                                                                                    3
                                                                                                                                                                       /s/ Buelna, Patrick
                                                                                                                    4                                                  PATRICK M. BUELNA
                                                                                                                                                                       COUNSEL FOR PLAINTIFFS
                                                                                                                    5
                                                                                                                        Dated: January 6, 2021                 MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                    6                                          BORGES & AMBACHER LLP
                                                                                                                    7

                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                                                               By:      /s/ Blechman, Noah G.
                                                                                                                    9                                                Noah G. Blechman
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                                                                     Randolph S. Hom
                                                                                                                   10                                                Attorneys for Defendant
                                                                                                                                                                     County of Alameda
                                                                                                                   11
                                                                                                                        Dated: January 6, 2021                 LAW OFFICES OF MATTHEW M. GRIGG
                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                                                               By:      /s/ Grigg, Matthew M.
                                                                           ATTORNEYS AT LAW




                                                                                                                   13
                                                                                                                                                                     Matthew M. Grigg
                                                                                                                   14                                                Attorney for Defendant
                                                                                                                                                                     CRAIG CEDERGREN
                                                                                                                   15
                                                                                                                                                                       ORDER
                                                                                                                   16
                                                                                                                        PURSUANT TO STIPULATION AND REQUEST, IT IS ORDERED AS FOLLOWS:
                                                                                                                   17
                                                                                                                               The Court hereby dismisses this entire action, with prejudice, as to all claims alleged by
                                                                                                                   18
                                                                                                                        Plaintiffs. Each party to bear its own fees and costs as to this dismissal. All further dates and
                                                                                                                   19
                                                                                                                        deadline set in this matter are vacated.
                                                                                                                   20
                                                                                                                               IT IS SO ORDERED
                                                                                                                   21

                                                                                                                   22          January 6, 2021
                                                                                                                        DATED:___________________                      By:______________________________
                                                                                                                                                                             Hon. Richard Seeborg
                                                                                                                   23                                                        U.S. District Judge
                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28
                                                                                                                         STIPULATION AND ORDER                             2
                                                                                                                         DISMISSING ENTIRE ACTION, WITH
                                                                                                                         PREJUDICE - C19-08367 RS
